Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Autumn Ridge Rehabilitation Centre,
Petitioner
v.
Centers for Medicare and Medicaid Services.
Docket No. C-11-296
Decision No. CR2467

Date: November 23, 2011

DECISION

I sustain the determination of the Centers for Medicare and Medicaid Services (CMS) to
impose the following remedies against Petitioner, Autumn Ridge Rehabilitation Centre:

¢ Civil money penalties of $3,550 per day for each day of a period beginning on
November 4, 2010 and running through December 13, 2010;

¢ Civil money penalties of $100 per day for each day of a period beginning on
December 14, 2010 and continuing through January 6, 2011;

e Denial of payment for new admissions for each day of a period beginning on
December 23, 2010 and running through January 6, 2011;

e Loss of authority to conduct a nurse aide training and certification program
(NATCEP); and

e Directed in-service training.
I premise my decision on findings that Petitioner failed to comply substantially with
Medicare participation requirements throughout the periods of time during which
remedies are imposed. In particular, I find that Petitioner manifested immediate jeopardy
level noncompliance with the requirements of 42 C.F.R. § 483.25(k) from November 4,
2010 through December 13, 2010. This regulation requires, among other things, that a
facility assure that each resident who has a tracheostomy receive proper management and
care of that condition and that each resident in need of tracheal suctioning receives it.

I. Background

Petitioner is a skilled nursing facility in Wabash, Indiana. It participates in the Medicare
program. Its participation is governed by sections 1819 and 1866 of the Social Security
Act (Act) and by implementing regulations at 42 C.F.R. Parts 483 and 488. Its hearing
rights in this case are governed by regulations at 42 C.F.R. Part 498.

Petitioner requested hearings to challenge the remedy determinations that I describe in
the opening paragraph of this decision. The requests were consolidated at my direction.
The parties filed pre-hearing briefs and proposed exhibits that included the written direct
testimony of their proposed witnesses. CMS then moved for summary judgment. I
denied that motion, finding that there were disputed issues of material fact. I
subsequently held a hearing by video conference, on September 22, 2011, and by
telephone, on September 27, 2011. The parties filed post-hearing briefs.

I received into evidence from CMS exhibits consisting of: CMS Exhibits (Ex.) 1 — 18; 21
— 23; 30 — 32; 35 — 37; 39- 42; 46 and 47; 55 — 68; and 73 — 96. I received into evidence
from Petitioner exhibits consisting of P. Ex. 1 — 3. Petitioner attached two additional
documents that it styled “exhibits” to its post-hearing brief. Exhibit A consists of
excerpts from CMS’s State Operations Manual. It is part of the public record, and it is,
therefore, unnecessary that I decide whether to receive it into evidence. Exhibit B is a
notice letter that CMS sent to another skilled nursing facility in February 2011. This
exhibit is irrelevant, and, moreover, Petitioner filed it untimely if it is offering the exhibit
as evidence. I exclude it for these reasons.

IL. Issues, Findings of Fact, and Conclusions of Law
A. Issues
The issues in this case are whether:

1. Petitioner failed to comply substantially with Medicare participation
requirements;
2. CMS’s determination of immediate jeopardy noncompliance is clearly
erroneous; and

3. CMS’s remedy determinations are reasonable.

In addressing these issues, I note that there were multiple surveys of Petitioner’s facility
in the latter part of 2010 and the early part of 2011. These included surveys that were
completed on September 23, 2010 (September Survey), November 16, 2010 (November
Survey), December 14, 2010 (December Survey), and January 7, 2011 (January Survey).
Noncompliance findings were made at all of these surveys except at the January Survey,
at which Petitioner was found to have attained compliance with Medicare participation
requirements.

Petitioner opted not to offer evidence or argument challenging the noncompliance
findings made at the September and November Surveys and challenged only one of the
findings of noncompliance made at the December Survey, the finding of immediate
jeopardy level noncompliance with 42 C.F.R. § 483.25(k). The other findings of
noncompliance made at the September, November, and December surveys are, therefore,
administratively final.

I find it unnecessary to address these administratively final findings of noncompliance
except to the extent that they support the imposition of remedies by CMS. Moreover, the
immediate jeopardy level noncompliance with the requirements of 42 C.F.R. § 483.25(k)
found at the December Survey is, by itself, sufficient to justify all of the remedies that are
at issue here.

B. Findings of Fact and Conclusions of Law
I make the following findings of fact and conclusions of law (Findings).

1. Petitioner failed to comply substantially with the requirements of 42
CF.R. § 483.25(k).

The evidence unequivocally establishes that Petitioner failed to give three of its residents
— identified as Residents B, C, and D — necessary care to address problems related to the
residents’ tracheostomies. In particular, Petitioner’s staff failed to suction the residents’

tracheostomies to prevent them from becoming occluded or to remove mucus.

There was systemic noncompliance by Petitioner’s staff with requirements for basic
tracheostomy care. Each of the three residents whose care is at issue had tracheostomies.
At least two of these residents, Residents B and C, had serious and recurring
complications related to their tracheostomies. These residents suffered from occlusions
and mucus plugs that required suctioning to make it possible for the residents to breathe
freely. Petitioner’s staff failed consistently to provide these residents and Resident D, as
well, with the care and suctioning that they needed.

Resident B lived at Petitioner’s facility for a two-month period, from September 25, 2010
until November 25, 2010, when he was transferred to a hospital and then, to another
nursing facility. During these two months, the resident was hospitalized four times for
problems related to breathing and/or obstruction of his tracheostomy site. CMS Ex. 84,
CMS Ex. 96 at 5—9. This resident obviously had severe problems associated with his
tracheostomy, and these problems were clearly well known to Petitioner’s staff. But, the
staff never prepared a care plan to address the resident’s tracheostomy or to define
measures that the staff would take to make sure that the resident’s airway remained
patent. Thus, the resident’s care plan directed Petitioner’s staff to observe the resident’s
tracheostomy stoma site for possible congestion and to observe the resident for symptoms
of infection. CMS Ex. 84 at 73. But, it recited neither prophylactic treatments nor
interventions in the event that problems developed, except to say that that the resident
should receive medications and oxygen as ordered. Jd.

On more than one occasion, physicians outside of Petitioner’s facility ordered that the
resident receive suctioning to keep his air passage clear. On each of these occasions,
Petitioner’s medical director ordered that the suctioning order be discontinued. The
consequence was that Resident B almost never received suctioning, despite orders from
outside physicians that he receive it, and Petitioner never evaluated or addressed the
implications of this failure to provide care to the resident. Thus:

e In September 2010, as of his admission to Petitioner’s facility, Resident B had an
order for suctioning on a PRN basis. CMS Ex. 84 at 61. On September 29, 2010,
Petitioner’s staff suctioned the resident. Jd. at 62. Then, and without explanation,
the order for suctioning was discontinued. Id. at 61.!

e The resident was brought to the emergency room on October 7, 2010, suffering
from acute pneumonia and acute hypoxia (shortness of breath). CMS Ex. 84 at 1-
2. The treatments he received included suctioning of his trachea. Id. at 5.

¢ On October 31, 2010, Resident B was brought to the emergency room at a local
hospital suffering from shortness of breath. It was determined that his breathing
was impaired by a large mucus plug. CMS Ex. 84 at 3. The resident was later
discharged with orders that he be suctioned four times daily. Jd. at 37. On
November 1, 2010, just one day later, Petitioner’s medical director, James P.
McCann, M.D., ordered that the suctioning be discontinued. His order provides
no explanation for discontinuing the resident’s suctioning. /d. at 31.

' The order to discontinue suctioning is memorialized by the expression “D/C” in the
resident’s medication administration record. CMS Ex. 84 at 61.
e Resident B was again admitted to the hospital on November 7, 2011, suffering
from acute exacerbation of his chronic breathing problems. CMS Ex. 84 at 8-9.
He was treated and released back to Petitioner’s facility on November 10, 2011.
His discharge orders included a directive that he receive tracheal suction on a PRN
basis. Id. at 32. But, on that date, Dr. McCann ordered that suctioning be
discontinued “due to facility policy.” Jd. at 33. The next day, November 11,
2010, he wrote a progress note that contained this statement:

The nurses are restricted by nursing home policies and are not
allowed to suction . . . [Resident B’s] pharynx. He has a
tracheostomy. Unfortunately, they can’t directly clean it out.

Id. at 40.

So, Resident B’s orders for suctioning his tracheostomy were discontinued for
unarticulated policy reasons. A consequence was that the resident, despite being assessed
repeatedly as needing suctioning, never received it. No one at Petitioner’s facility,
neither Dr. McCann nor the staff, ever really explained the clinical reasons for
countermanding the orders issued by hospital based physicians for suctioning.
Petitioner’s records are devoid of any explanation for Petitioners’ policy not to provide
suctioning to residents who had been assessed outside of the facility as needing that
service.

This pattern of consistently failing to provide residents with suctioning or
countermanding orders that residents receive suctioning, and consistently failing to
explain why suctioning was not provided, repeats with Residents C and D. Resident C,
like Resident B, had a tracheostomy but had no plan of care that addressed how to assure
that the resident’s airway remain open and free of mucus. CMS Ex. 96 at 3-4. And, also
like Resident B, Resident C suffered from breathing problems related to congestion that
required her to be treated at a local hospital. She was discharged back to Petitioner’s
facility with orders that she receive routine tracheal care and suctioning. CMS Ex. 86 at
1-3, 26, 32, 36. Not only were these orders not complied with by Petitioner’s staff but
Dr. McCann countermanded an order that the resident receive suctioning. Jd. at 19. He
provided no explanation for countermanding the suctioning order, and, in fact,
Petitioner’s staff performed no assessment of Resident C showing that she did not need
suctioning.

Resident D also had a tracheostomy. The resident had an order in her records for
suctioning but, as with Residents B and C, had no care plan addressing her tracheostomy
or the means by which Petitioner’s staff would attempt to keep her airway open. CMS
Ex. 96 at 4-5. The resident’s record is devoid of any evidence showing either that she
ever received suctioning or that the staff assessed her and determined that suctioning was
not needed.

6

The picture presented of all three residents is of individuals with medical conditions that
demanded that Petitioner and its staff either provide specified medical care (tracheal
suctioning) or to explain, in the course of assessing these residents and planning for their
care, why such care was not necessary. Petitioner and its staff did neither. The
inescapable conclusion is that these residents’ needs were simply ignored by Petitioner
and its staff. Moreover, in revoking explicit physicians’ orders that residents receive
tracheal suctioning, Petitioner’s medical director, Dr. McCann, went beyond ignoring
these residents’ needs, he actively countermanded treatment that had been ordered for the
residents without offering a coherent explanation for doing so.

In addressing the issue of noncompliance Petitioner attempts to reduce this case to a
contest between Dr. McCann and Deann Mankell, R.N., the surveyor who was
responsible for reviewing Petitioner’s records and making on-site observations relevant to
the finding of noncompliance with the requirements of 42 C.F.R. § 483.25(k). Petitioner
asserts that Dr. McCann’s qualifications as a physician, and his personal knowledge of
the residents whose care is at issue, trump Ms. Mankell’s findings and observations.
Essentially, Petitioner contends that any opinion that Ms. Mankell might have about the
inadequacy of care that Petitioner gave to its residents with tracheostomies is
overwhelmed by Dr. McCann’s allegedly far more authoritative opinion.

But, this case is not a case that depends on the conclusions of dueling medical
professionals. There is a regulatory requirement stated in 42 C.F.R. § 483.25(k) that
residents of skilled nursing facilities who have tracheostomies receive necessary care to
address any problems that they might encounter. All three of these residents were
diagnosed as having tracheostomies that were susceptible to occlusion, and, in fact, two
of them had repeated problems that were at least in part related to occluded
tracheostomies. Under those circumstances, Petitioner had an absolute duty to these
residents to provide tracheostomy care including suctioning as was necessary. And,
Petitioner’s medical director and professional staff had a duty to explain and to justify
any decision on their part not to suction residents with tracheostomies.

Suctioning was presumptively necessary in the case of all three residents because each of
them came to the facility with a physician’s order that he or she receive suctioning, either
according to a schedule or as needed. Certainly, it is possible that, after careful
assessment and review of a resident’s condition, Dr. McCann and Petitioner’s staff could
decide that in an individual case suctioning was not needed, even if another physician
thought that suctioning was needed. But, there is no evidence here that Dr. McCann or
Petitioner’s professional staff did any — much less careful — assessment of these resident’s
conditions. The clinical records for these residents are devoid of such assessments. The
residents have no care plans addressing their tracheostomies. There is no commentary
concerning the problems that these residents were or might be encountering. And, Dr.
McCann provided no clinical analysis whatsoever for his orders countermanding other
physicians’ orders that the residents be suctioned.

Dr. McCann’s only contemporary explanation for countermanding orders that residents
be suctioned was that, “unfortunately,” Petitioner’s professional staff was not allowed to
perform suctioning due to some inchoate facility policy. CMS Ex. 84 at 40. That is
hardly a justification for countermanding orders issued by physicians outside of the
facility based on the clinical conditions of the residents in question.

Now, Dr. McCann contends that he erred in concluding that suctioning was prohibited by
facility policy. P. Ex. 1 at 3-4. He contends that he erred as a consequence of receiving
incorrect information from Petitioner’s former director of nursing. /d. But, Dr. McCann
has been Petitioner’s medical director for about 29 years. Tr. at 6-7 (Sept. 27, 2011). Dr.
McCann is personally responsible in his role of medical director for implementation of
resident care policies and the coordination of medical care for residents of the facility. 42
C.F.R. § 483.75(i). Dr. McCann also is personally responsible in his capacity as medical
director for assuring that each resident receives the medical care that he or she needs.
Moreover, he served as the treating physician for Residents B, C, and D. In that capacity,
he also bore personal responsibility for assuring that these residents received needed care.

Given that, I cannot comprehend why Dr. McCann simply would accept the statement of
a nurse on Petitioner’s staff that there was a facility policy barring suctioning of
residents. He was certainly derelict in performing his duties to these residents if he
simply accepted that statement and, based on his acceptance, countermanded orders that
these residents be suctioned.

More likely, however, there was a facility policy not to suction residents. That is the
inference that I draw. The existence of such a policy plausibly explains why: none of the
residents received suctioning, despite orders that they be suctioned; Dr. McCann
countermanded orders for suctioning from physicians from outside the facility almost as
soon as residents were admitted; and no analysis, assessment, or care planning was done
by Dr. McCann or Petitioner’s professional staff concerning whether these residents
needed suctioning. Above all, the existence of a policy barring suctioning explains why
at least one Resident, Resident B, was not suctioned despite experiencing multiple
incidences of congestion requiring hospital care, and despite receiving multiple
physicians’ orders that he be suctioned while at Petitioner’s facility. 7

* My conclusion that Petitioner’s policy was not to suction its residents also finds support
in the comments of clinicians who dealt with Petitioner. A hospital treatment note made
during Resident B’s hospital stay in the first week of October, during which suctioning
was performed at the hospital, reads:

He has had a tracheostomy for cancer of larynx in the past; occasionally
needed suctioning which the nursing home is not able to provide.

CMS Ex. 84 at 14 (emphasis added).
In fact, Petitioner was derelict whether or not there was a policy not to suction residents.
Petitioner owed a duty of care to each resident with a tracheostomy to assure that the
resident received necessary care. Failure to provide such care to Residents B, C, and D,
either as a consequence of facility policy, or as a consequence of neglect, is a regulatory
violation.

Dr. McCann also testified that none of the residents whose care is at issue actually needed
suctioning. For example, Dr. McCann asserts that Resident B would not have benefited
from suctioning. P. Ex. 1 at 2-3. His thesis is that the conditions that the resident
suffered from were not ameliorated by suctioning. Jd. He asserts also that Petitioner’s
then-director of nursing “deemed it unsafe — in her professional judgment — to continue
suctioning given . . . [Resident B’s] numerous complex diagnoses.” Jd. But, Dr. McCann
does not point to even one contemporaneous clinical assessment that would arguably
support these assertions. He references no assessments, no physicians’ orders, no plans
of care. He does not cite any written assessment by the former director of nursing
addressing the costs and benefits of suctioning Resident B. Nor does he point to any
record of communications between himself and the former director of nursing. So, Dr.
McCann’s testimony consists entirely of post hoc rationalizations and naked assertions
that are unsupported by clinical evidence. | find it to be not credible and obviously self-
serving.

I also find it to be not credible because it is belied by clinical evidence that does exist.
Resident B was treated at the hospital several times during his stay at Petitioner’s facility.
The treatments that Resident B received while at the hospital included suctioning. CMS
Ex. 84 at 5. There is, thus, credible clinical evidence that the resident not only needed
suctioning but that he benefited from it. And, consistent with that evidence are the
several orders from hospital-based physicians that the resident be suctioned after his
discharge from the hospital.

2. CMS’s determination of immediate jeopardy level noncompliance is
not clearly erroneous.

The term “immediate jeopardy” is defined to mean noncompliance that is so grave as to
cause, or to be likely to cause, serious injury, harm, impairment, or death to a resident.
42 C.F.R. § 488.301. Where there is noncompliance and a determination of immediate
jeopardy, the facility has the burden of proving that determination to be clearly
erroneous.

Here, there is overwhelming evidence to support CMS’s determination that Petitioner’s
noncompliance with the requirements of 42 C.F.R. § 483.25(k) was so egregious as to
constitute immediate jeopardy for Petitioner’s residents. And, even if that were not so,
Petitioner plainly did not prove CMS’s determination of immediate jeopardy to be clearly
erroneous.
Residents B, C, and D are individuals who were found by physicians who are
independent of Petitioner’s facility to need suctioning of their tracheostomies. Yet, none
of these residents had care plans that provided interventions for protecting them from
problems that might arise respecting their tracheostomies, or for treating any problems
that did arise. On numerous occasions, the orders for suctioning of these residents were
countermanded without any coherent explanation for doing so. As a consequence, these
residents were at risk for developing obstructions to their tracheostomies and for
compromised breathing. CMS Ex. 96 at 5. The likelihood of harm to these residents
from such complications and from lack of tracheostomy care was substantial. Indeed,
that is why regulations explicitly require a facility to provide tracheostomy care to any
resident who has a tracheostomy. 42 C.F.R. § 483.25(k).

Moreover, the evidence supports a conclusion that at least one Resident, Resident B, was
seriously harmed by Petitioner’s failure to provide prophylactic care and treatment of his
tracheostomy. Resident B was sent to the hospital to address respiratory issues four times
during his brief stay at Petitioner’s facility. On one occasion, hospital staff found it
necessary to suction the resident, performing the precise treatment that Petitioner refused
to perform. CMS Ex. 84 at 5.

Petitioner argues that the determination of immediate jeopardy ignores several critical
facts that mitigate in favor of a finding that the determination is clearly erroneous. First,
Petitioner argues that Resident B had frequently gone on leave from the facility without
receiving humidified oxygen while off-premises. It contends that the respiratory
problems that the resident experienced in October and November 2010 were not the
consequence of deficient care by Petitioner but, rather, were caused by the resident’s
frequent off-premises trips and his lack of access to humidified oxygen. Petitioner’s
Post-Hearing Brief at 5-6.

That argument is no defense. While it is certainly possible that the resident’s respiratory
problems were exacerbated by his off-premises trips, that does not relieve Petitioner of its
responsibility to provide care for him. Petitioner’s obligation to provide tracheostomy
care to the resident is undiminished by the possibility that the resident’s off-premises
trips were making his problems worse. The failure by Petitioner’s staff to suction the
resident meant that the adverse consequences of the resident’s trips, including increased
congestion, occlusion, and breathing difficulties, were not addressed. The likelihood of
harm, therefore, was exacerbated not only by the resident’s stays away from the premises
but Petitioner’s failure to address the consequences of those stays.

Petitioner also asserts that Resident B suffered from other conditions — such as gastric
reflux disease — that could have caused the resident to suffer from increased secretions
and resulting problems associated with his tracheostomy. Assuming that to be true, I can
identify no basis for this argument to refute CMS’s determination of immediate jeopardy.
Petitioner’s obligations to provide appropriate tracheostomy care to the resident were

only heightened by the resident’s medical conditions that put him at risk for
tracheostomy-associated complications. The failure of Petitioner to provide
tracheostomy care to Resident B in the face of complicating conditions does not mitigate
against a finding of immediate jeopardy; rather, it supports such a finding.

Petitioner next argues that Dr. McCann’s testimony stands unimpeached, in light of the
failure of CMS’s counsel to cross examine him extensively. Petitioner’s Post-Hearing
Brief at 7-9. I disagree. I have explained at Finding 1 why I find Dr. McCann’s
testimony to be self-serving and not credible.

Petitioner also attempts to rebut a survey finding that Petitioner had failed to provide
Resident D with access to suctioning equipment. | find it unnecessary to address this
issue. As I have stated, evidence showing immediate jeopardy level noncompliance is
very strong. Whether or not Resident D had access to suctioning equipment would not
change my finding as to the issue of immediate jeopardy.

Next, Petitioner attempts to attack the surveyor who conducted the December Survey for
relying too heavily on documents and facility records. It contends that the survey results
were flawed fatally because the surveyor did not attempt to interview or observe Resident
B. According to Petitioner, the surveyor relied too heavily “on hearsay evidence —
Resident B’s records — without observing the resident’s physical condition.” Petitioner’s
Post-Hearing Brief at 10-11.

I find this argument to be without merit. The clinical records relied on by the surveyor
and offered by CMS as evidence are more than sufficient proof, both of noncompliance
by Petitioner and of the likelihood of serious harm or worse that was caused by that
noncompliance. I have discussed that evidence in detail in this decision; it is more than
enough to shift the burden to Petitioner to rebut it with affirmative proof of its own. For
the reasons I have discussed, Petitioner failed to rebut that evidence. Furthermore, the
records that CMS offered were not, Petitioner’s contention notwithstanding, mere
“hearsay,” they were records generated by Petitioner’s own staff of the care that they
provided (or failed to provide) to its residents, including Resident B. Petitioner had it
within its power to explain those records, if there was any explanation for them other than
the one that CMS advocated. It failed to do so.

Finally, Petitioner has offered nothing to show that observation of Resident B would have
changed the outcome of this case in the slightest.

3. CMS’s remedy determinations are reasonable.
The remedies that CMS determined to impose consist of civil money penalties and other

remedies that are authorized for noncompliance with participation requirements. The
non-monetary remedies that CMS determined to impose include directed in-service
training of staff, denial of payment for new Medicare admissions, and loss of authority to
conduct NATCEP. Petitioner has challenged none of these non-monetary remedies.
Consequently, I find no need to address them here, except to find that Petitioner’s
noncompliance with the requirements at 42 C.F.R. § 483.25 at the immediate jeopardy
level beginning on November 4, 2010 and continuing through December 13, 2010, its
non-immediate jeopardy level noncompliance with that regulation from December 14,
2010 through January 6, 2011, and its non-immediate jeopardy level noncompliance with
other regulations beginning prior to November 4, 2010 and running through January 6,
2011 are grounds to sustain all of the non-monetary remedies that CMS imposed.

There is also ample basis to sustain the amount and duration of the civil money penalties.

a. Civil money penalties of $3,550 for each day of the November 4
through December 13, 2010 period are reasonable.

Daily civil money penalties to remedy immediate jeopardy level noncompliance must fall
within a range of from $3,000 to $10,000 per day. 42 C.F.R. § 488.438(a)(1)(i). Any
decision as to where within that range a penalty amount ought to fall depends on
evidence that relates to regulatory factors that are specified at 42 C.F.R. §§ 488.438(f)(1)
— (4) and 488.404 (incorporated by reference into 42 C.F.R. § 488.438(f)(3)). These
factors may include: the seriousness of a facility’s noncompliance; its compliance
history; its culpability; and its financial condition.

The immediate jeopardy level civil money penalties of $3,550 per day that CMS
determined to impose are reasonable. The penalty amount lies close to the bottom of the
immediate jeopardy level civil money penalty range. That penalty amount is amply
justified by the seriousness of Petitioner’s noncompliance and also by its culpability. As
I have discussed, there was dereliction by Petitioner of its duty to provide tracheostomy
care to Residents B, C, and D, thereby creating a likelihood of serious harm for these
residents. That dereliction was either a consequence of Petitioner’s policy not to provide
such care or a consequence of Petitioner’s staff’s indifference to the needs of the
residents. In either case, Petitioner’s culpability for its noncompliance was high.

Petitioner has not challenged the duration of its immediate jeopardy level noncompliance
by offering proof that it abated that noncompliance on a date that is earlier than
December 13, 2010. Rather, it contends that CMS’s determination of duration of
immediate jeopardy is “arbitrary” and “capricious.” Petitioner’s Post-Hearing Brief at
14-15. To support this contention, Petitioner argues that there was no direct surveyor
observation of Petitioner’s facility during the 40-day period that CMS determined
immediate jeopardy to persist.

This argument is incorrect as a matter of law because it improperly attempts to shift the
burden of proof of correction of noncompliance from Petitioner to CMS. The burden is
not on CMS to prove that immediate jeopardy was ongoing during this 40-day period.
Rather, the burden lies entirely on Petitioner to prove that it abated its immediate
jeopardy level noncompliance at an earlier date than that which was determined by CMS.

Petitioner failed to offer any evidence proving that it abated immediate jeopardy prior to
December 13. It did not, for example, offer evidence showing that it had reformed its
care procedures for residents with tracheostomies during this period.

Petitioner argues that the civil money penalties are unreasonable because it has no history
of repeated deficiencies relating to tracheostomy care. That may be so, but, as I have
discussed, the seriousness of Petitioner’s noncompliance and its culpability, coupled with
the fact that the penalties are at the low end of the immediate jeopardy range, is sufficient
basis to sustain the penalties that CMS determined to impose. Petitioner argues also that
imposing civil money penalties of $3,550 per day against it for a 40 day period would
have a severe financial impact on it. Petitioner has offered no evidence to substantiate
this claim.

Petitioner also asserts that the immediate jeopardy level penalties are unreasonable
because, at an informal dispute resolution proceeding, the penalties were cut to one-half
of that which were originally determined to be imposed. That may be so, but it is no
basis for me to infer that the penalties of $3,550 per day are unreasonable.

Finally, Petitioner contends that CMS uses an “arbitrary, capricious, and unreasonable
double standard” in calculating civil money penalties. Petitioner’s Post-Hearing Brief at
14-16. Petitioner argues, essentially, that the penalties imposed against it are
disproportionately high when compared with penalties imposed against other, similarly
situated, facilities.

Nothing in the regulations governing civil money penalties suggests that a comparative
standard may or ought to be used in deciding civil money penalty amounts. Each case is
to be judged on its own merits, and my decision is made de novo, without regard to what
CMS may have determined to do in other cases. I have explained already why the civil
money penalty amount at issue here is reasonable based on the merits of this case, and it
is unnecessary for me to readdress those factors.

Moreover, Petitioner’s argument that the immediate jeopardy level penalties are
unreasonably high is premised, in large measure, on the fact that in some other cases the
total amount of civil money penalties (daily amount multiplied by the days of
noncompliance) was arguably lower than the total amount of penalties that are at issue
here. But, I may not reduce a daily penalty amount in consideration of the number of
days of a facility’s noncompliance. The regulations simply do not permit such
adjustments.
b. Civil money penalties of $100 per day for each day of the
December 14, 2010 — January 6, 2011 period, are reasonable.

Civil money penalties for non-immediate jeopardy level deficiencies must fall within a
range of from $50 to $3,000 per day. 42 C.F.R. § 488.438(a)(1)(ii). A decision of where
within that range a penalty amount should fall is based on the same regulatory criteria as
are used for deciding daily penalty amounts of immediate jeopardy level civil money
penalties.

The penalties of $100 per day that CMS imposed for each day of the December 14, 2010
— January 6, 2011 period are minimal, coming close to the bottom of the non-immediate
jeopardy range and consisting of only three percent of the maximum allowable daily
amount for non-immediate jeopardy level penalties. Petitioner has not offered evidence
or argument to challenge these penalties, and I find them to be reasonable.

/s/
Steven T. Kessel
Administrative Law Judge

